Citation Nr: 1416200	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a cardiac disability, to include congestive heart failure and ischemic heart disease.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetic retinopathy.  

5.  Entitlement to service connection for diabetic nephropathy.  

6.  Entitlement to service connection for neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


REMAND

The Veteran served on active duty from August 1959 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an attempt to verify whether the Veteran set foot in the Republic of Vietnam (Vietnam), the RO has undertaken much research.  Among the many things done, the RO contacted the Joint Service Records Research Center (JSRRC).  In an October 2010 response, the JSRRC stated that a request for ship history should be sent to the Naval History and Heritage Command (NHHC) and National Archives and Records Administration (NARA).  To date, a request has not been sent to the NHHC.  

In addition, the Veteran stated in an April 2012 VA Form 9 that he signed a liberty log before going ashore in Vietnam and when he returned.  A request for such records must also be made from the appropriate source.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval History and Heritage Command (NHHC) and request supporting evidence that the Veteran set foot in Vietnam or was otherwise exposed to herbicides aboard the USS Princeton.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.  (The Veteran should be encouraged to help with his claim, especially if he can obtain statements from others who knew of his Vietnam service or experiences aboard ship.)

2.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate source, and request the liberty logs described by the Veteran.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

